                Case 21-50225-KBO        Doc 11   Filed 05/13/21    Page 1 of 2




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

 In re:                                                    Chapter 7

 BAYOU STEEL BD HOLDINGS, LLC, et al.,                     Case No. 19-12153 (KBO)

                            Debtors.                       (Jointly Administered)

 GEORGE L. MILLER, in his capacity as Chapter 7            Adv. Proc. No. 21-50225 (KBO)
 Trustee of BAYOU STEEL BD HOLDINGS, L.L.C.,
 et al.,

                            Plaintiff,
                                                           JURY TRIAL DEMANDED
 vs.

 RIVER PARISH CONTRACTORS, INC.,

                            Defendant.

                 MOTION AND ORDER FOR ADMISSION PRO HAC VICE

          Pursuant to Local Rule 9010-1 and the attached certification, counsel moves for the

admission pro hac vice of W. Spencer King, Esquire, of King & Jurgens, L.L.C., 201 St. Charles

Ave., 45th Floor, New Orleans, Louisiana 70170, as an attorney for defendant River Parish

Contractors, Inc. in the above-captioned adversary proceeding.



Dated: May 12, 2021
       Wilmington, Delaware

                                                   /s/ James G. McMillan, III
                                                   James G. McMillan, III (No. 3979)
                                                   HALLORAN FARKAS + KITTILA LLP
                                                   5801 Kennett Pike, Suite C/D
                                                   Wilmington, DE 19807
                                                   Telephone: 302-257-2103
                                                   Facsimile: 302-257-2019
                                                   jm@hfk.law
                Case 21-50225-KBO             Doc 11      Filed 05/13/21       Page 2 of 2




           CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

         Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am admitted,
practicing and in good standing as a member of the Bar of Louisiana and submit to the disciplinary
jurisdiction of this Court for any alleged misconduct which occurs in the preparation or course of this action.
I also certify that I am generally familiar with this Court’s Local Rules and with Standing Order for District
Court Fund revised 8/31/16. I further certify that the annual fee of $25.00 has been paid to the Clerk of
Court for District Court.


                                                           /s/ W. Spencer King
                                                           W. Spencer King
                                                           King & Jurgens, L.L.C.
                                                           201 St. Charles Ave., 45th Floor
                                                           New Orleans, LA 70170
                                                           504-582-3800
                                                           sking@kingjurgens.com

                                   ORDER GRANTING MOTION

        IT IS HEREBY ORDERED that counsel’s motion for admission pro hac vice is granted.




    Dated: May 13th, 2021                                  KAREN B. OWENS
    Wilmington, Delaware                                   UNITED STATES BANKRUPTCY JUDGE

                                                      2
